Citation Nr: 1416616	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for chronic ear aches.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1975 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and February 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The issues of service connection for pes planus, earaches, and the newly reopened claim of service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied service connection for a back injury in September 2003.  While the Veteran filed a notice of disagreement and a statement of the case was issued, the Veteran did not perfect his appeal nor was evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of service connection for a low back disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating determination denying service connection for a back injury (low back disorder) became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2013).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b)  and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In denying service connection in September 2003, the RO noted that service treatment records showed treatment for lumbar strain and acute low back pain in 1988.  The RO further observed that in May 2002, the Veteran was noted to have been in a motor vehicle accident and was wearing a cervical collar.  It was noted that the Veteran reported hitting his head on the ceiling of the car and that he had complaints of a sore neck and head with no other complaints.  The RO further observed that in a January 2003 treatment record it was noted that the Veteran complained of chronic lower back pain and pain in the neck for eight months since the "accident".  The RO also observed that the Veteran complained of numbness in the lateral aspect of the left thigh.  It noted that an EMG performed in December 2002 showed findings of left L5 radiculopathy with evidence of mild left peroneal neuropathy.  It was also noted that X-rays of the lumbar spine showed degenerative disc disease at L3-4, L4-5, and L5-S1 levels and that a MRI of the lumbar spine showed spondylosis and mild scoliosis. 

The RO indicated that although there was treatment in service for low back pain, no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  The RO further indicated that there was no evidence or opinion showing that the Veteran's current back condition was in any way related to his military service.  

Evidence available to the RO at that time included service treatment records and VA treatment records as well as a September 2003 administrative decision showing that the Veteran had been involved in a motor vehicle accident in June 1981 that occurred in line of duty.  

As noted above, while the Veteran filed a notice of disagreement and statement of the case was issued, the Veteran did not perfect his appeal nor was any evidence received within the one year period following notification of the denial which would have allowed the claim to remain open; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence added to the record subsequent to the September 2003 rating determination includes statements from the Veteran and VA treatment records.  

The VA treatment records added to the record make reference to low back pain since 1982, during the Veteran's period of service, with worsening of the back pain in 2003.  The records also continue to demonstrate that the Veteran currently has low back problems, to include degenerative disc and joint disease.  

The basis for the prior denial was that there was no evidence that the Veteran had a current back disability related to his period of service.  The newly added evidence provides some evidence of a possible relationship between the Veteran's current back disorder and his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For these reasons, the Board finds that the evidence received since the September 2003 rating determination is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand portion below.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

As to the issue of service connection for a back has been reopened, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder, and its relationship, if any, to his period of service.  The Board notes that the Veteran was seen with complaints of back pain on numerous occasions during service.  

With respect to the Veteran's service connection claim for bilateral pes planus, a review of his service treatment records shows that bilateral pes planus was noted at his enlistment physical examination in February 1975.  Service treatment records also reveal that the Veteran was seen with soreness of the feet in January 1982.  The Veteran was also noted to have swollen feet in February 1985, which he stated occurred with a lot of walking.  He was instructed to stay off his feet as much as possible.  To date, the Veteran has not been provided with an appropriate VA examination to determine the nature and etiology of his bilateral pes planus, to include specifically whether this disability, which existed prior to service, was aggravated (permanently worsened) by service.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his bilateral pes planus.  

As it relates to the Veteran's claim of service connection for earaches, the Board notes that the Veteran was seen for numerous upper respiratory infections in service, to include problems with fullness in his ears.  He was also seen in August 1981 with complaints of a left earache.  A diagnosis of left otitis externa/media was rendered at that time.  The Veteran has reported having earaches/ear problems since his period of active service.  To date, the Veteran has not been afforded a VA examination to determine the etiology of any ear disorder, to include earaches, and its relationship, if any, to his period of service.  Based upon the above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current ear disorder, claimed as earaches, and their relationship, if any to his period of service.  

The Board also observes that the last VA treatment records associated with the record date back to March 2011.  As this matter is in remand status, an attempt should be made to associate any additional treatment records subsequent to March 2011 with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all treatment providers and/or facilities that have treated him for any back, ear, or foot disorders since March 2011.  After obtaining proper authorization, if necessary, associate with the record copies of treatment records from those identified providers/facilities.  If the Veteran identifies any VA treatment facilities obtain and associate these records with the record.  

The Veteran may submit these records himself to expedite the case. 

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of any current bilateral pes planus.  The claims file and all other pertinent records, to include a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral pes planus, which existed prior to service, was aggravated (permanently worsened) by service.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current ear disorder, claimed as earaches.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records, to include a copy of this remand should be made available to the examiner for review and the examiner should note such review in his/her report.  The examiner is requested to identify any ear disorders which are present and to provide an opinion as to whether they are at least as likely as not (50 percent probability or greater) related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.  

4.  Schedule the Veteran for a VA examination to determine the etiology of any current back disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent records, to include a copy of this remand, should be made available to the examiner for review and the examiner should note such review in his/her report.  The examiner is requested to identify any low back disorder which is present and to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's period of service.  Complete detailed rationale is requested for each opinion that is rendered.  

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


